                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ALAN TUCEK,
                                                              Case No. 17-cv-14233
               Plaintiff,
                                                              Honorable Thomas L. Ludington
v.

CADILLAC ACCOUNTS
RECEIVABLE MANAGEMENT, INC.,

               Defendant.
                                              /

     OPINION AND ORDER GRANTING IN PART MOTION FOR ATTORNEY’S FEES,
      REJECTING REPORT AND RECOMMENDATION AS MOOT, AND DENYING
                MOTIONS FOR SUMMARY JUDGMENT AS MOOT

        On December 29, 2017, Plaintiff Alan Tucek filed the instant Complaint against Defendant

Cadillac Accounts Receivable Management, Inc., alleging various violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. ECF No. 1.

        On November 25, 2019, Plaintiff filed a Notice of Acceptance of Offer of Judgment

explaining that he had accepted “a Rule 68 offer of Judgment made by Defendant.” ECF No. 45.

The notice provided:

        The issue of costs and attorney’s fees remains pending. If the parties are unable to agree to
        this amount, Plaintiff shall submit an application to the Court requesting a determination
        of said amount.

Id. at PageID.405. The parties were unable to agree on the amount of attorney’s fees and Plaintiff

subsequently filed a Motion for Attorney’s Fees. ECF No. 47.

                                                  I.

                                                  A.
       Congress passed the FDCPA in response to “abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a). It

provides that “a debt collector may not use unfair or unconscionable means to collect or attempt

to collect any debt.” 15 U.S.C. § 1692f.

       It regulates a debt collector’s actions after a consumer has notified the debt collector that

he or she disputes the debt. It provides:

       If a consumer notifies a debt collector in writing that the consumer refuses to pay a
       debt or that the consumer wishes the debt collector to cease further communication
       with the consumer, the debt collector shall not communicate further with the
       consumer with respect to such debt, except--

               (1) to advise the consumer that the debt collector’s further efforts are being
               terminated;

               (2) to notify the consumer that the debt collector or creditor may invoke
               specified remedies which are ordinarily invoked by such debt collector or
               creditor; or

               (3) where applicable, to notify the consumer that the debt collector or
               creditor intends to invoke a specified remedy.

       If such notice from the consumer is made by mail, notification shall be complete upon
       receipt.

15 U.S.C. § 1692c(c).

       The FDCPA further provides that:

       If the consumer notifies the debt collector in writing within the thirty-day
       period…that the debt, or any portion thereof, is disputed, or that the consumer
       requests the name and address of the original creditor, the debt collector shall cease
       collection of the debt, or any disputed portion thereof, until the debt collector
       obtains verification of the debt or a copy of a judgment, or the name and address of
       the original creditor, and a copy of such verification or judgment, or name and
       address of the original creditor, is mailed to the consumer by the debt collector.

15 U.S.C. § 1692g(b).




                                               -2-
                                                 B.

       Shortly after Plaintiff filed his complaint, all pretrial matters were referred to Magistrate

Judge Patricia T. Morris. ECF No. 3. Neither party has disputed the factual narrative of Judge

Morris’s most recent report, which provides:

       Plaintiff’s two claims concern a debt that Defendant attempted to collect, allegedly
       in violation of the FDCPA. (ECF 23.) The debt arose from a doctor’s visit in
       September 2011. (ECF 23 at PageID.184.) Plaintiff says that he paid the full
       medical bill and thought nothing of the matter until the doctor’s office mailed him
       a letter in March 2017 demanding $100.00 for his earlier visit. (ECF 23 at
       PageID.185.) According to the complaint, the office indicated it had mistakenly
       underbilled him by that amount during the visit. (Id.) Plaintiff asked for proof but
       received none; instead, the claim was given to Defendant, a debt collector, for
       collection. (Id.)

       Defendant sent its first letter to Plaintiff on May 16, 2017. (ECF 23 at PageID.186.)
       As explained more below, a debt collector’s initial communication must include or
       be followed within five days by written notice that, among other things, the
       consumer (i.e., the debtor) can notify the collector by writing within thirty days that
       he or she is disputing the debt. 15 U.S.C. § 1692g(a)(4). At that time, collection
       efforts must cease until the debt collector verifies the debt. 15 U.S.C. §§
       1692g(a)(4), 1692g(b). The letter here informed Plaintiff of this right to dispute the
       debt. (ECF 1 at PageID.11.) The face of the letter— which is all that is in the record,
       as the back of it was not copied—contains the following address: “1015 Wilcox St,
       PO Box 358, Cadillac, MI 49601.” (ECF 1 at PageID.11.) Elsewhere in the letter,
       Defendant stated that checks could be sent to “C.A.R.M. [i.e., Defendant], PO Box
       358, Cadillac, MI, 49601-0358.” (ECF 1 at PageID.11.)

       A week after receiving the letter, Plaintiff disputed the debt in a letter sent to the
       address Defendant provided for sending checks, the P.O. box. (ECF 23 at
       PageID.186.) It was a certified letter, so Plaintiff was informed that a notice of its
       arrival was slipped into the P.O. box on May 25, 2017. (ECF 23 at PageID.187.)
       There it sat for days waiting for Defendant to pick up the notice and claim the letter.
       (ECF 23 at PageID.187.) But no one did and, roughly a month later, the unclaimed
       letter made its way back to Plaintiff. (ECF 23 at PageID.187.)

       This result was by design, according to a declaration made by Defendant’s president
       Jon Dracht. (ECF 35 at PageID.218.) Defendant maintains a “longstanding and
       uniform practice” of ignoring certified-mail notices in its P.O. box, which Dracht
       assures is standard industry practice. (ECF 35 at PageID.218.) Apparently, “[t]he
       primary purpose of this policy is to better track and manage the response time to
       any attempted service of process for litigation.” (ECF 35 at PageID.218.) For that



                                                -3-
       reason, “the policy applies to all certified mail, not merely communications that
       might come from consumers.” (ECF 35 at PageID.218.)

       According to Dracht’s declaration, from June 19 until August 7, Defendant left four
       voicemails for Plaintiff and finally got through in a fifth call but was immediately
       hung up on by Plaintiff. (ECF 35 at PageID.187-188.) The day after the last phone
       call, Defendant fired off a letter to Plaintiff advising that he had “failed to send in
       your payment after repeated attempts by our office,” and warning that the debt
       might go on his credit report. (ECF 1 at PageID.16.) Plaintiff responded with
       another letter addressed to the same P.O. box but this time apparently not sent by
       certified mail. (ECF 35 at PageID.221.) He again informed them that he disputed
       the debt. (ECF 35 at PageID.221.) After this, Dracht states that Defendant ceased
       its collection attempts, “treating the account as if it had been disputed within the
       initial 30 day validation period.” (ECF 35 at PageID.218.)

ECF No. 44 at PageID.350-353.

       Plaintiff filed his initial complaint in December 2017. ECF No. 1. It contained two claims

under the FDCPA: (1) Defendant’s policy of refusing certified mail is an unfair and

unconscionable collection practice prohibited by 15 U.S.C. § 1692f, (ECF 1 at PageID.6); and (2)

Defendant violated 15 U.S.C. § 1692g(b) by continuing collection efforts after Plaintiff sent his

May 2017 letter disputing the debt, (Id. at PageID.8).

       Defendant subsequently filed a motion for judgment on the pleadings, arguing that

Plaintiff’s allegations were deficient under the FDCPA because Plaintiff “admitted that the

Defendant did not receive notice of his dispute.” ECF No. 11 at PageID.61. The next month,

Plaintiff filed a motion for leave to file an amended complaint. ECF No. 14.

       The Court denied Defendant’s motion for judgment on the pleadings and granted Plaintiff’s

motion for leave to file an amended complaint. It held that Plaintiff’s § 1692f claim was viable

because Defendant’s practice of ignoring certified mail arguably qualified as unfair or

unconscionable. ECF No. 19 at PageID.119. The Court further held that:

       When a consumer has mailed a written notification by certified mail to a debt
       collector and has provided proof that the notification has been delivered, receipt by
       the debt collector has been established, and the notification requirements in §

                                                -4-
       1692g(b) have been satisfied so long as the mailing was timely. Here, Plaintiff
       timely mailed his notification of dispute and has proof of delivery from the post
       office—in the form of electronic verification—that the letter was delivered to
       Defendant’s P.O. box. Whatever the reason for Defendant’s decision to not collect
       its mail, it makes no sense—and would be contrary to the purpose of the statute—
       to allow Defendant to unilaterally decide whether a debt is disputed by choosing
       whether to collect its mail. Plaintiff has established receipt of his written dispute by
       providing proof of delivery, and has thus satisfied the notification requirements in
       § 1692g(b).

ECF No. 21 at PageID.134.

       Plaintiff subsequently filed his amended complaint, which contained additional factual

allegations regarding his alleged debt and the notice he mailed to Defendant.

                                                  C.

       On April 19, 2019, Plaintiff and Defendant both filed motions for summary judgment. ECF

Nos. 35, 37. In her report, Judge Morris summarized the parties’ motions for summary judgment

as follows:

       The parties have now filed cross motions. (ECF 35, 37.) Defendant asks for full
       summary judgment because, it argues, Plaintiff lacks standing to bring either claim;
       alternatively, Defendant seeks summary judgment on the § 1692f claim, contending
       that its policy of not collecting certified mail cannot rise to the level of an unfair or
       unconscionable practice. (ECF 35.) Plaintiff moves for summary judgment on both
       claims because, he asserts, Defendant’s certified-mail policy lacks any conceivable
       justification and therefore violates § 1692f; and regarding § 1692g(b), there is no
       issue of material fact that Defendant continued collection efforts after receiving
       Plaintiff’s May 2017 disputing the debt. (ECF 37.)

Id. at PageID.353-354.

       Judge Morris recommended that Defendant’s motion be denied and that Plaintiff’s motion

be granted in part and denied in part. She first addressed Defendant’s argument that Plaintiff lacked

standing to bring his claim, recommending that:

       Plaintiff has alleged a concrete injury based on violations of the FDCPA. The two
       statutory provisions he cites create private rights that when violated in the manner
       alleged here give rise to standing. In particular, they shield him and other consumers
       from any debt collection attempts for a period after timely dispute letters are sent,

                                                 -5-
       15 U.S.C. § 1692g(b), and from unfair debt collection practices at any time, 15
       U.S.C. § 1692f. Here, the alleged violations of these statutes led to injury-in-fact:
       Defendant’s policy of refusing certified mail caused it to target Plaintiff for
       collection during the § 1692g(b) moratorium. Therefore, injury-in-fact has been
       shown.

ECF No. 44 at PageID.376.

       Second, Judge Morris addressed the parties’ motions for summary judgment in relation to

§ 1692f which provides, “A debt collector may not use unfair or unconscionable means to collect

or attempt to collect any debt.” 15 U.S.C. § 1692f. Judge Morris recommended:

       [A] jury question exists regarding Plaintiff’s § 1692f claim. A factfinder could
       conclude that rejecting certified mail under these circumstances is unfair because it
       creates a significant risk that the consumer’s statutory rights will be violated based
       on a questionable justification. In addition, the factfinder could take notice of the
       Defendant’s “superior economic position” when considering unconscionability.
       Williams v. Javitch, Block & Rathbone, LLP, 480 F. Supp 2d 1016, 1023 (S.D. Ohio
       2007) (citing Adams v. Law offices of Stuckert & Yates, 926 F. Supp. 521, 528 (E.D.
       Pa. 1996)). Or the factfinder might believe that Plaintiff had alternative and
       equivalent means of submitting his written dispute, and thus Defendant’s policy is
       not unfair. Perhaps, as a result, the factfinder might conclude that the link between
       the policy and the subsequent collection efforts is too attenuated. Because a
       reasonable factfinder could reach either conclusion, I suggest that a genuine issue
       of material fact exists regarding the § 1692f claim that precludes granting summary
       judge in favor of either party.

Id. at PageID.393-394.

       Lastly, she addressed Plaintiff’s motion for summary judgment in relation to § 1692g(b)

which provides:

       If the consumer notifies the debt collector in writing within the thirty-day period
       described in subsection (a) that the debt, or any portion thereof, is disputed, or that
       the consumer requests the name and address of the original creditor, the debt
       collector shall cease collection of the debt, or any disputed portion thereof, until the
       debt collector obtains verification of the debt or a copy of a judgment, or the name
       and address of the original creditor, and a copy of such verification or judgment, or
       name and address of the original creditor, is mailed to the consumer by the debt
       collector.

15 U.S.C. § 1692g(b). Judge Morris recommended:



                                                -6-
        [T]here is no genuine issue of material fact regarding Plaintiff’s fulfillment of the
        statutory notice requirements and Defendant’s continued collection efforts prior to
        verifying the debt. Consequently, Plaintiff is entitled to summary judgment on
        Defendant’s liability for violating § 1692g(b).

ECF No. 44 at PageID.399-400.

                                                     II.

        Plaintiff filed a Notice of Acceptance of Offer of Judgment on November 25, 2019. 1 ECF

No. 45. The notice provided:

        The issue of costs and attorney’s fees remains pending. If the parties are unable to agree to
        this amount, Plaintiff shall submit an application to the Court requesting a determination
        of said amount.

Id. at PageID.405. The parties were unable agree on the amount of attorney’s fees and Plaintiff

filed a motion for attorney’s fees. ECF No. 47. The motion will be granted in part and denied in

part for the following reasons.

                                                     A.

        The FDCPA allows a successful plaintiff to collect costs and attorney’s fees. It provides:

        [A]ny debt collector who fails to comply with any provision of this subchapter with
        respect to any person is liable to such person in an amount equal to the sum of …in
        the case of any successful action to enforce the foregoing liability, the costs of the
        action, together with a reasonable attorney’s fee as determined by the court.

15 U.S.C. § 1692k. A reasonable fee is one that is “adequately compensatory to attract competent

counsel yet which avoids producing a windfall for lawyers.” Geier v. Sundquist, 372 F.3d 784, 791

(6th Cir. 2004). The Sixth Circuit has held that:

        Waste is not in the public interest. The Congress that passed the Fair Debt
        Collection Practices Act in 1977 could hardly have wished to reward lawyers for
        doing nonproductive work and wasting their adversaries’ time and the time of the
        courts as well. In directing the courts to award “reasonable” fees, on the contrary,
        Congress undoubtedly wished to ensure that the lawyer representing a successful


1
 The Notice of Acceptance of Offer of Judgment mooted the parties’ motions for summary judgment and Judge
Morris’s Report and Recommendation.

                                                    -7-
       plaintiff would receive a reasonable fee for work reasonably found necessary—
       nothing less, and nothing more.

Lee v. Thomas & Thomas, 109 F.3d 306-307 (6th Cir. 1997).

       The lodestar method is used to determine a reasonable fee, which is “the proven number of

hours reasonably expended on the case by an attorney, multiplied by a reasonable hourly rate.”

Isabel v. City of Memphis, 404 F.3d 404, 415 (6th Cir. 2005). This is determined by considering

twelve factors:

       (1) time and labor required; (2) the novelty and difficulty of the questions presented;
       (3) the skill needed to perform the legal service properly; (4) the preclusion of
       employment by the attorney due to acceptance of the case; (5) the customary fee;
       (6) whether the fee is fixed or contingent; (7) time and limitations imposed by the
       client or the circumstances; (8) the amount involved and the results obtained; (9)
       the experience, reputation, and ability of the attorneys; (10) the “undesirability” of
       the case; (11) the nature and length of the professional relationship with the client;
       and (12) awards in “similar cases.”

Id., (quoting Reed v. Rhodes, 179 F.3d 453, 471-72 n. 3). The Sixth Circuit has also held that “[a]

useful guideline in determining a reasonable hourly rate is the ‘prevailing market rate [] in the

relevant community.” Dowling v. Litton Loan Servicing LP, 2009 WL 961124 at *3 (6th Cir. Apr.

9, 2009).

       However, the number of hours spent on a case may be deemed excessive if “the lawyer

used poor judgment in spending too many hours on some part of the case.” Coulter v. State of

Tenn., 805 F.2d 146, 151 (6th Cir. 1986). The same holds true for the number of attorneys staffed

to a case. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“Cases may be overstaffed, and the

skill and experience of lawyers vary widely. Counsel for the prevailing party should make a good

faith effort to exclude from a fee request hours that are excessive, redundant, or otherwise

unnecessary, just as a lawyer in private practice ethically is obligated to exclude such hours from

his fee submission.”).



                                                -8-
                                                           B.

           Plaintiff argues that his lodestar fee is $41,321. ECF No. 47 at PageID.416. He includes a

table providing the basis for this calculation. It provides:

           Timekeeper                             Rate               Time                 Fee
           Amorette Rinkleib                      250                10.9                 $2,725
           Amorette Rinkleib2                     300                8.6                  $2,580
           David McDevitt                         350                40.9                 $14,315
           Joseph Panvini                         350                34                   $11,900
           Robert Buddingh                        250                1                    $250
           Russell Thompson IV                    400                10.8                 $4,320
           Spencer Coon                           250                10.6                 $2,650
           Tremain Davis                          135                6.2                  $837
           Zac Landis                             135                1.8                  $243
           Total                                                     124.8                39,820

ECF No. 47 at PageID.420-421.

           Plaintiff also presents various court decisions in the Eastern District of Michigan in which

courts held that similar fees are reasonable for FDCPA cases. See, e.g., Litt v. Portfolio Recovery

Associates, LLC, 2015 WL 1849267 (E.D. Mich. April 22, 2015) (finding $350 to be a reasonable

billing rate in a FDCPA case); Salamango v. NCSPlus Inc., 2014 WL 3900583 (E.D. Mich. Aug.

11, 2014) (finding rates of $317 and $348 to be reasonable in a FDCPA case). Plaintiff further

includes court decisions that have found similar rates by Plaintiff’s own counsel to be reasonable.

See, e.g., Bea-Mone v. Silverstein, 2019 WL 762676, at *4 (finding Plaintiff’s counsel’s unopposed

rates of “$400 for Thompson; $350 for Rinkleib; $350 for Rosenberger; $350 for Pittman; $350

for Gill; $135 for Davis; and $135 for Landis” to be reasonable in a FDCPA case); Christopher v.

RJM Acquisitions LLC, 2015 WL 3960163, at *2 (D. Ariz. June 30, 2015) (finding Plaintiff’s

counsel’s unopposed “attorney rates at $300.00 an hour, $250.00 an hour, and $175.00 an hour for




2
    Plaintiff represents that during litigation, Ms. Rinkleib’s billing rate increased.

                                                             -9-
three different attorneys and $135.00 an hour for non-attorney staff” to be reasonable in a FDCPA

case).

                                                  C.

         Defendant does not contest Plaintiff’s hourly rates, but instead, the hours Plaintiff

dedicated to the case. Defendant argues that Plaintiff spent excessive time correcting deficiencies

in his initial pleadings and drafting his motion for summary judgment. Each argument will be

addressed in turn.

                                                  1.

         Plaintiff filed his initial complaint in December 2017. ECF No. 1. Defendant subsequently

filed a motion for judgment on the pleadings, pointing out that Plaintiff’s allegations were deficient

under the FDCPA because Plaintiff “admitted that the Defendant did not receive notice of his

dispute.” ECF No. 11 at PageID.61. The next month, Plaintiff filed a motion for leave to file an

amended complaint, “in order to better plead the facts upon which Plaintiff’s cause of action relies”

and “to expound upon and clarify the factual circumstances and legal theories surrounding the

allegations previously pleaded in this matter.” ECF No. 14 at PageID.70.

         Plaintiff’s amended complaint differed very little from his initial complaint. He did not add

any new claims, legal theories, or parties. Instead, he simply inserted additional factual details.

This included a general explanation of certified mail and post office boxes and the fact that the

alleged debt was owed to Petoskey Ear, Nose, and Throat Specialists. Presumably in response to

Defendant’s argument, the amended complaint provided, “Defendant received these subsequent

notices in its P.O. Box that Plaintiff’s letter was available for pick up.” ECF No. 23 at PageID.187.

Beyond the addition of these factual details and minor editing, the two complaints differ little from

each other in substance.



                                                - 10 -
       Plaintiff has not explained why he did not provide these factual allegations in his initial

complaint. Nor has he explained why it required 16.3 hours to make these minor edits and to draft

a three-page motion seeking leave to amend the complaint. Plaintiff argues that “Defendant could

have simply given Plaintiff leave to amend his pleadings as Rule 15 contemplates. That would

have saved all the parties (and the Court) time and aggravation.” ECF No. 49 at PageID.1079.

       Plaintiff’s initial complaint was deficient because it lacked a necessary element of the

claim, specifically that Defendant had received notice of Plaintiff disputing the alleged debt. The

initial complaint expressly stated the opposite, specifically that Defendant had not received notice

of Plaintiff disputing the alleged debt. The Court ultimately granted Plaintiff leave to file his

amended complaint under Rule 15, which counsels a Court to grant leave to amend freely.

However, Rule 15 does not require a court to grant the moving party’s attorney’s fees.

       The same holds true for Plaintiff’s response to Defendant’s Motion for Judgment on the

Pleadings. It argues that Defendant’s motion was moot because Plaintiff had filed a motion for

leave to file an amended complaint which “addresse[d] several of the purported deficiencies

Defendant argued existed in the original complaint.” ECF No. 15 at PageID.92. Plaintiff aptly

described it as a “short response to Defendant’s motion for judgment on the pleadings.” ECF No.

15 at PageID.91 (emphasis added). The text of the body of the response is barely a page in length

and less than 250 words.

       It is unclear how Plaintiff expended 16.9 hours of labor drafting the response. Plaintiff

contends that he “initially began briefing a direct response to Defendant’s motion, but ultimately

decided to amend his pleadings.” ECF No. 49 at PageID.1079. Defendant will not be required to

pay for this change in Plaintiff’s approach. Furthermore, 16.9 hours of labor, more than two

working days, far exceeds a reasonable time for preparing an initial beginning of a draft.



                                               - 11 -
                                                  2.

       Defendant next takes issue with the amount of time Plaintiff attributes to briefing his

motion for summary judgment and his response to Defendant’s motion for summary judgment,

specifically:

       Summary Judgment Brief:                                         19.1 hours

       Reply to Response to Summary Judgment:                          8.6 hours

       Response to Defendant’s Motion for Summary Judgment: 18 hours

ECF No. 48 at PageID.1072.

       In his motion for summary judgment, Plaintiff presented four primary arguments. First, he

explained that “Defendant concedes that Plaintiff is a ‘consumer’ under the FDCPA.” ECF No. 37

at PageID.236. Second, he argued that Defendant was a “debt collector” as defined under the

FDCPA. Id. Third, he argued that Defendant violated the FDCPA by continuing to attempt to

collect after Plaintiff send his certified mail disputing the alleged debt.

       Lastly, he argued that Defendant’s practice of not retrieving certified mail is “unfair or

unconscionable” under the FDCPA. Id. at PageID.241. He argued that “[t]he question before the

Court, then, is whether the maintenance of this policy constitutes an unfair or unconscionable

means of collection as a matter of law.” Id. at PageID.242. Plaintiff reasoned that Defendant’s

policy was unfair and unconscionable because it “serves no conceivable benefit to the consumer

and clearly frustrates his ability to communicate with his debt collector.” Id. at PageID.243.

       Plaintiff argues that the time spent on summary judgment motion briefings was justified

because his claim “was novel–that Defendant had engaged in an unfair practice by refusing to

collect its mail and that it had failed to provide verification of Plaintiff’s alleged debt due to its




                                                - 12 -
failure to collect Plaintiff’s dispute letter.” ECF No. 47 at PageID.427; see also ECF No. 49 at

PageID.1078.

        It is unclear how Plaintiff’s claim could be considered a novel when the FDCPA itself

provides “[i]f such notice from the consumer is made by mail, notification shall be complete upon

receipt.” 15 U.S.C. § 1692c(d). Furthermore, Plaintiff’s briefing on this “novel issue” consists of

little more than two and a half pages of text and analyzes a single Supreme Court case. Such

abbreviated briefing does not justify 19.1 hours of drafting the motion for summary judgment and

8.6 hours drafting a reply to Defendant’s response. Furthermore, the case only involved one

plaintiff, one defendant, and two claims.

        In Defendant’s motion for summary judgment, it challenged Plaintiff’s standing to bring a

claim. The argument needlessly complicated the case and the Court rejected it, finding that

“Defendant’s policy of refusing certified mail caused it to target Plaintiff for collection during the

§ 1692g(b) moratorium. Therefore, injury-in-fact has been shown.” ECF No. 44 at PageID.376.

Defendant also argued that its practice of refusing certified mail did not rise to the level of

unfairness or unconscionability contemplated by § 1692f. The Court also rejected this argument.

Accordingly, Plaintiff may recover attorney’s fees for his time drafting his response brief to

Defendant’s motion for summary judgment.

                                                  III.

        In support of his motion for attorney’s fees, Plaintiff included a Task-Based Itemization

document that provides individual entries for each task performed by Plaintiff’s attorneys. ECF

No. 47-2. Each entry provides the task’s date, the attorney’s name, a brief description of the task,

the total time spent on the task, the attorney’s billing rate, and the total amount billed for the task.

The Court reviewed the entire Task-Based Itemization and using the description of each task,



                                                 - 13 -
identified the tasks that were dedicated to the four filings that were unnecessary or billed in excess

(as explained above). See supra Section II.C. They are as follows:

    1. Response Brief to Defendant’s Motion for Judgment on the Pleadings

    2. Motion for Leave to File an Amended Complaint

    3. Motion for Summary Judgment

    4. Reply to Defendant’s Response to Plaintiff’s Motion for Summary Judgment

         The Court then identified each attorney who worked on each filing, totaled the amount of

time the attorney spent on that filing, and multiplied that amount by the attorney’s hourly rate.3 It

provides

Response Brief to Defendant’s Motion for Judgment on the Pleadings

         NAME                        TIME               HOURLY RATE                  TOTAL CHARGED
         Tremain Davis               0.4                    135                           54
         Joseph Panvini              13.9                   350                           4865
         Russell Thompson            1.7                    400                           680
         Spencer Coons               7.2                    250                           1800
         TOTAL                       23.2                                                 7399


Motion for Leave to File an Amended Complaint

         NAME                        TIME               HOURLY RATE                  TOTAL CHARGED
         Joseph Panvini              13.4                   350                           4690
         Russell Thompson            1.8                    400                           720
         Spencer Coons               3.4                    250                           850
         Amorette Rinkleib           0.8                    250                           200
         TOTAL                       19.4                                                 6460


Motion for Summary Judgment

         NAME                        TIME               HOURLY RATE                  TOTAL CHARGED
         Russell Thompson            1.3                    400                           520

3
  It is noted that the Court’s calculation of the total time dedicated to each filing differs from Defendant’s calculation.
However, the Court is not making an exact determination of the amount of time Plaintiff’s attorneys spent on the
filings. Instead, it is coming to an approximation based on the information furnished by Plaintiff. See Fox v. Vice, 563
U.S. 826, 838 (2011) (holding that the “essential goal is to do rough justice, not to achieve auditing perfection.”)

                                                          - 14 -
         Amorette Rinkleib           0.7                          300                        210
         Robert Buddingh             1                            250                        250
         David McDevitt              15.3                         350                        5355
         TOTAL                       18.3                                                    6335

Reply to Defendant’s Response to Plaintiff’s Motion for Summary Judgment

         NAME                        TIME              HOURLY RATE                 TOTAL CHARGED
         Russell Thompson            0.8                   400                          320
         Amorette Rinkleib           0.4                   300                          120
         David McDevitt              6.7                   350                          2345
         TOTAL                       7.9                                                2785

    In summary, the Court has calculated the cost of each of the four filings as follows:

    -    Response brief to Defendant’s Motion for Judgment on the Pleadings (ECF No. 15): $7,399

    -    Motion for Leave to File an Amended Complaint (ECF No. 14): $6,460

    -    Motion for Summary Judgment (ECF No. 37): $6,335

    -    Reply to Defendant’s Response to Plaintiff’s Motion for Summary Judgment (ECF No.

         42): $2,785

The total amount of attorney’s fees for the four filings equals $22,979.

         Plaintiff requests attorney’s fees totaling $39,820.4 ECF No. 47. However, this figure

includes the $22,979 that were dedicated to the four filings that were unnecessary or billed in

excess. Accordingly, $22,979 will be deducted from $39,820. Specifically, $39,820 - $22,979 =

$16,841.

         Accordingly, Plaintiff is entitled to recover $16,841 in attorney’s fees from Defendant.

                                                          IV.




4
 Plaintiff’s motion is not consistent in the amount of requested attorney’s fees. In four instances, he requests $41,321,
but in two instances requests $39,820. The Court will construe $39,820 as the request sum because $39,820 appears
as part of Plaintiff’s calculation of attorney’s fees. In contrast, Plaintiff does not explain how he calculated $41,321.

                                                         - 15 -
      It is ORDERED that Plaintiff’s Motion for Attorney’s Fees, ECF No. 47, is GRANTED

IN PART and DENIED IN PART. Plaintiff may recover $16,841 in attorney’s fees from

Defendant.

      It is further ORDERED that Judge Morris’s Report and Recommendation, ECF No. 44, is

REJECTED AS MOOT.

      It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 35, is

DENIED AS MOOT.

      It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 37, is

DENIED AS MOOT.



      Dated: March 16, 2020                           s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                         - 16 -
